Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

          This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as
of April 15, 2005 by and among Large Scale Biology Corporation, a Delaware
corporation (the “Company”), Predictive Diagnostics, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (“PDI”), and Kevin J.
Ryan (“Investor”).

RECITALS

          A.          The Company is currently in need of funds to help finance
its operations until the closing of its next round of equity financing.

          B.          The Company has developed certain intellectual property
related to its proprietary approach to early diagnosis of life-threatening
diseases (“Intellectual Property”), and has formed a wholly-owned subsidiary,
PDI, to commercialize such developments.

          C.          The Investor is willing to advance funds to the Company,
some of which will fund PDI’s operations, in exchange for the issuance to him of
(i) a Secured Promissory Note evidencing the Company’s obligation to repay the
Investor’s loan of the advanced funds secured by a first priority security
interest in the Intellectual Property; and (ii) a Warrant to purchase certain
shares of capital stock of the Company or PDI, all as provided in this
Agreement.

          NOW THEREFORE, the parties hereby agree as follows:

          1.     PURCHASE AND SALE OF NOTE AND WARRANT.

                         1.1     Note Purchase.  Subject to the terms and
conditions of this Agreement, the Company agrees to sell to Investor, and
Investor agrees to purchase from the Company, a Secured Promissory Note in the
form attached to this Agreement as Exhibit A (the “Note”) in the principal
amount of $3,000,000.00.  The performance of the Company of its obligations
under the Note is secured by a Security Agreement in the form attached hereto as
Exhibit B (the “Security Agreement”) and a Patent Security Agreement in the form
attached hereto as Exhibit C (the “Patent Security Agreement” and together with
the Security Agreement, the “Security Agreements”) each entered into by the
Company and the Investor as of even date herewith.

                         1.2     Warrant Issuance.  Subject to the terms and
conditions of this Agreement, the Company further agrees to sell and issue to
Investor a warrant to purchase shares of the Company’s capital stock (“LSBC
Stock”) or shares of PDI’s capital stock (“PDI Stock”, and collectively with
LSBC Stock, “Warrant Stock”) in the form attached hereto as Exhibit D (the
“Warrant”).

          2.     CLOSING.  The purchase and sale of the Note and the Warrant
will take place at the offices of the Company, 3333 Vaca Valley Parkway,
Vacaville, California, on April 15, 2005 at 11:00 a.m. Pacific time, or at such
other time and place as the Company and the Investor mutually agree upon (which
time and place are referred to as the “Closing”).  At the Closing, Investor will
deliver to the Company payment in full for the Note and the Warrant in the
amount of $3,000,000, which Investor agrees to purchase at the Closing by wire
transfer of funds to the Company.  At the Closing, the Company will deliver to
the Investor a duly executed Note and a duly executed Warrant.

          3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and Warrant to Investor that the statements in the following
paragraphs of this Section 3 are all true and complete as of immediately prior
to the Closing:

                         3.1     Organization, Good Standing and Qualification. 
The Company has been duly incorporated and organized, and is validly existing in
good standing, under the laws of the State of Delaware.  The Company has the
corporate power and authority to own and operate its properties and assets and
to carry on its business as currently conducted and as presently proposed to be
conducted.




                         3.2     Due Authorization.  All corporate action on the
part of the Company’s directors and shareholders necessary for the
authorization, execution, delivery of, and the performance of all obligations of
the Company under, this Agreement, the Note, the Warrant and the Security
Agreements has been taken or will be taken prior to the Closing, and this
Agreement constitutes, and the Note, the Warrant and the Security Agreements,
when executed and delivered, will constitute, valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditor’s rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

                         3.3     Corporate Power.  The Company has the corporate
power and authority to execute and deliver this Agreement, the Note, the Warrant
and the Security Agreements to be purchased by the Investor hereunder, to issue
the Note and the Warrant and to carry out and perform all its obligations under
this Agreement, the Note, the Warrant and the Security Agreements.

                         3.4     Valid Issuance.

                                                  (a)     The Warrant and the
Warrant Stock (the “Securities”), when issued, sold and delivered in accordance
with the terms of this Agreement and the Warrant for the consideration provided
for herein and therein, will be duly and validly issued, fully paid and
nonassessable.

                                                  (b)     Based in part on the
representations made by the Investor in Section 4 hereof, the offer and sale of
the Securities solely to the Investor in accordance with this Agreement are
exempt from the registration and prospectus delivery requirements of the U.S.
Securities Act of 1933, as amended (the “1933 Act”) and the securities
registration and qualification requirements of the currently effective
provisions of the securities laws of the state in which the Investor is
resident.

          4.     REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF
INVESTOR.  Investor hereby represents and warrants to, and agrees with, the
Company, that:

                         4.1     Authorization.  This Agreement constitutes
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms except as may be limited by  (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.  Investor represents that
Investor has full power and authority to enter into this Agreement.

                         4.2     Purchase for Own Account.  The Securities will
be acquired for investment for Investor’s own account, not as a nominee or
agent, and not with a view to the public resale or distribution thereof within
the meaning of the 1933 Act, and Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same.

                         4.3     Disclosure of Information.  Investor has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
Securities.  Investor further has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Investor or
to which Investor had access.  The foregoing, however, does not in any way limit
or modify the representations and warranties made by the Company in Section 3.

                         4.4     Investment Experience.  Investor understands
that the purchase of the Securities involves substantial risk.  Investor (i) has
experience as an investor in securities of companies in the development stage
and acknowledges that Investor is able to fend for himself, can bear the
economic risk of Investor’s investment in the Securities and has such knowledge
and experience in financial or business matters that Investor is capable of
evaluating the merits and risks of this investment in the Securities and
protecting his own interests in connection with this investment and/or (ii) has
a preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Investor to be aware of the character, business acumen and financial
circumstances of such persons.

                         4.5     Accredited Investor Status.  Investor is an
“accredited investor” within the meaning of Regulation D promulgated under the
1933 Act.




                         4.6     Restricted Securities.  Investor understands
that the Securities are characterized as “restricted securities” under the 1933
Act and Rule 144 promulgated thereunder inasmuch as they are being acquired from
the Company in a transaction not involving a public offering, and that under the
1933 Act and applicable regulations thereunder such securities may be resold
without registration under the 1933 Act only in certain limited circumstances. 
In this connection, Investor is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the 1933 Act. 
Investor understands that the Company is under no obligation to register any of
the securities sold hereunder.  Investor understands that no public market now
exists for any of the Securities and that it is uncertain whether a public
market will ever exist for the Securities.

                         4.7     No Solicitation.  At no time was the Investor
presented with or solicited by any publicly issued or circulated newspaper,
mail, radio, television or other form of general advertising or solicitation in
connection with the offer, sale and purchase of the Securities.

                         4.8     Further Limitations on Disposition.  Without in
any way limiting the representations set forth above, Investor further agrees
not to make any disposition of all or any portion of the Securities unless and
until:

                                                  (a)     there is then in
effect a registration statement under the 1933 Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement; or

                                                  (b)     Investor shall have
notified the Company of the proposed disposition, and shall have furnished the
Company with a statement of the circumstances surrounding the proposed
disposition, and, at the expense of Investor or his transferee, with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration of such securities under the 1933 Act.

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required:  (i) for any
transfer of any Securities in compliance with Rule 144 or Rule 144A; (ii) for
any transfer of any Securities by an Investor that is a partnership or a
corporation to (A) a partner of such partnership or shareholder of such
corporation, (B) a controlled affiliate of such partnership or corporation,
(C) a retired partner of such partnership who retires after the date hereof,
(D) the estate of any such partner or shareholder; or (iii) for the transfer by
gift, will or in testate succession by any Investor to his or her spouse or
lineal descendants or ancestors or any trust for any of the foregoing; provided
that in each of the foregoing cases the transferee agrees in writing to be
subject to the terms of this Section 4 to the same extent as if the transferee
were an original Investor hereunder.

                         4.9     Legends.  Investor understands and agrees that
the certificates evidencing the Securities will bear legends substantially
similar to those set forth below in addition to any other legend that may be
required by applicable law, by the Company’s Certificate of Incorporation or
Bylaws, or by any agreement between the Company and Investor:

                                                  (a)     THE SECURITIES
REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES.  THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. 
INVESTOR SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

                                                  (b)     Any legend required by
state securities laws.

The legend set forth in (a) above shall be removed by the Company from any
certificate evidencing the Securities upon delivery to the Company of an opinion
of counsel, reasonably satisfactory to the Company, that a registration
statement under the 1933 Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale (other than pursuant to Rule 144 or Rule 145 under the 1933 Act) without
such a registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which the
Company issued the Securities.




                         4.10     Piggy-Back Registrations.  If at any time
following the issuance, if any, of shares of LSBC Stock or PDI Stock, as the
case shall be, the Company or PDI shall determine to prepare and file with the
Securities and Exchange Commission a registration statement relating to an
offering for its own account or the account of others under the 1933 Act of any
of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, then the Company or PDI shall send to Investor a
written notice of such determination and, if within fifteen days after the date
of such notice, Investor shall so request in writing, the Company or PDI shall
include in such registration statement all or any part of the LSBC Stock issued
to Investor upon exercise of the Warrant that Investor requests to be
registered, subject to customary underwriter cutbacks applicable to all
Investors of registration rights and the other terms and conditions of such
offering, including without limitation the execution by the participating
Investors of an underwriting agreement in the form to be used in connection with
such offering.

                         4.11     Lockup Agreement.  Investor hereby agrees that
it shall not, to the extent requested by the Company or PDI or an underwriter of
securities of the Company or PDI, as applicable, sell or otherwise transfer or
dispose of any shares of LSBC Stock or PDI Stock then owned by such Holder
(other than to donees or partners of the Holder who agree to be similarly bound)
for up to one hundred eighty (180) days following the effective date of any
registration statement of the Company or PDI filed under the Securities Act. 
The stock certificate(s) representing the LSBC Stock or PDI Stock, as
applicable, will bear appropriate legends reflecting the restrictions of this
Section 4.11.

          5.     CONDITIONS TO CLOSING.

                         5.1     Conditions to Investor’ Obligations.  The
obligations of the Investor under Section 2 of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:

                                                   (a)     Each of the
representations and warranties of the Company contained in Section 3 shall be
true and correct on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing; and

                                                   (b)     the Company shall
have performed and complied with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing and shall have obtained all approvals, consents
and qualifications necessary to complete the purchase and sale described herein.

                         5.2     Condition to Company’s Obligations.  The
obligations of the Company to Investor under this Agreement are subject to the
fulfillment or waiver on or before the Closing of the following condition by
Investor:

                                                   (a)     Each of the
representations and warranties of Investor contained in Section 4 shall be true
and correct on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing; and

                                                   (b)     Investor shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.

          6.     GENERAL PROVISIONS.

                         6.1     Survival of Warranties.  The representations,
warranties and covenants of the Company and the Investor contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of any of the Investor or the Company, as
the case may be.

                         6.2     Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.

                         6.3     Governing Law.  This Agreement shall be
governed by and construed under the internal laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California, without reference to principles of
conflict of laws or choice of laws.

                         6.4     Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.




                         6.5     Headings.  The headings and captions used in
this Agreement are used only for convenience and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

                         6.6     Notices.  Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given (i) at the time of personal delivery, if delivery is
in person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (iii) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the Investor to be notified at the address
indicated on the signature page hereof, or, in the case of the Company, at 3333
Vaca Valley Parkway, Vacaville, CA 95688, or at such other address as any party
may designate by giving ten (10) days’ advance written notice to all other
parties. 

                         6.7     No Finder’s Fees.  Each party represents that
it neither is nor will be obligated for any finder’s or broker’s fee or
commission in connection with this transaction.  Each Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ or broker’s fee (and any asserted
liability) for which the Investor or any of its officers, partners, employees,
or representatives is responsible.  The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee (and any asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

                         6.8     Amendments and Waivers.  Any term of this
Agreement the Note and the Warrant may be amended and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Investor.

                         6.9     Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.

                         6.10     Entire Agreement.  This Agreement, together
with all exhibits and schedules hereto, the Note, the Warrant and the Security
Agreements entered into pursuant hereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

                         6.11     Further Assurances.  From and after the date
of this Agreement, upon the request of any Investor or the Company, the Company
and the Investor shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

LARGE SCALE BIOLOGY CORPORATION

 

KEVIN J. RYAN

 

 

 

 

By:

/s/ RONALD J. ARTALE

 

/s/ KEVIN J. RYAN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

Ronald J. Artale

 

 

Title:

Chief Operating Officer, Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

By:

/s/ MICHAEL D. CENTRON

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Michael D. Centron

 

 

Title:

Vice President, Finance and Administration

 

 

 

 

 

 

PREDICTIVE DIAGNOSTICS, INC.

 

 

 

 

 

 

By:

/s/ JOHN S. RAKITAN

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John S. Rakitan

 

 

Title:

Senior Vice President, Chief Financial Officer and Secretary

 

 


Attachments:

 

Exhibit A-

Form of Note

Exhibit B-

Security Agreement

Exhibit D-

Patent Security Agreement

Exhibit D-

Form of Warrant

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT